1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6     STEVEN FLOYD VOSS,                                 Case No. 3:19-cv-00197-MMD-CLB

7                                   Petitioner,                        ORDER
             v.
8
      PERRY RUSSELL, et al.,
9
                                Respondents.
10

11          This is a habeas corpus action under 28 U.S.C. § 2254. Before the Court is

12   Petitioner Steven Voss's motion to stay. (ECF No. 35.) Petitioner seeks a stay this action

13   while he litigates in state court his claims regarding the alibi of an alternative suspect.

14   Respondents do not oppose the motion. (ECF No. 36.) The Court finds good cause exists

15   to stay this action.

16          It is therefore ordered that Petitioner’s motion for stay (ECF No. 35) is granted.

17          It is further ordered that this action is stayed while Petitioner's current post-

18   conviction habeas corpus petition is pending in the state courts. Petitioner must return to

19   this Court with a motion to reopen within 45 days of issuance of the remittitur by the

20   Nevada Supreme Court at the conclusion of the state-court proceedings. Moreover,

21   Petitioner or Respondents otherwise may move to reopen the action and seek any relief

22   appropriate under the circumstances.

23          It is further ordered that with any motion to reopen following the completion of all

24   state-court proceedings, Petitioner: (a) must attach an indexed chronological set of

25   exhibits—resuming after the last exhibit number filed herein—containing the state-court

26   record materials relevant to the issues herein that cover the period between the state-

27   court record exhibits on file in this matter and the motion; and (b) if Petitioner then intends

28   to further amend the petition, must file a motion for leave to amend along with the
1    proposed verified amended petition or a motion for extension of time to move for leave to

2    amend. The reopened matter will proceed under the current case number.

3          The Clerk of Court is directed to administratively close this action until such time

4    as the Court grants a motion to reopen the action.

5          DATED THIS 27th Day of May 2021.

6

7
                                              MIRANDA M. DU
8                                             CHIEF UNITED STATES DISTRICT JUDGE

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                2
